Title: To John Adams from George Brinley, 20 June 1818
From: Brinley, George
To: Adams, John


				
					Dr. Sir
					Boston June 20. 1818
				
				I did myself the honor to address a note to you under date of the 16th. Inst requesting permission to use part of your Letter to Col. Putnam—Since which I have recd. a  Letter from Col. Putnam covering one to you which I forward; saying he had “presumed to make use of part of your Letter without your permission”As  Col. Putnam has made use of it—(which I most sincerely hope will meet your approbation) there can be no hesitation on my mind in doing it myself, without waiting an answer to my Letter—As the “North American review” has the article written on the subject of the Battle of Bunker Hill, nearly all in type; It became absolutely necessary to avail myself of the use of your kind Letter this day.—I pray you to pardon my honor’d Sir the liberties I have taken, & belive me / with the greatest, & most profound / respect, Your ver Obt / hum Sevt
				
					George Brinley
				
				
			